RECOMMENDED FOR FULL-TEXT PUBLICATION
                                           Pursuant to Sixth Circuit Rule 206
                                                    File Name: 05a0482p.06

                             UNITED STATES COURT OF APPEALS
                                               FOR THE SIXTH CIRCUIT
                                                 _________________


                                                          X
                                   Plaintiff-Appellant, -
 MOUNTAIN TOP BEVERAGE GROUP, INC.,
                                                           -
                                                           -
                                                           -
                                                               No. 04-4075
           v.
                                                           ,
                                                            >
 WILDLIFE BREWING N.B., INC.; JAMES SORENSON,              -
                                 Defendants-Appellees. -
                                                          N
                          Appeal from the United States District Court
                         for the Southern District of Ohio at Cincinnati.
                          No. 01-00832—Susan J. Dlott, District Judge.
                                      Argued and Submitted: December 7, 2005
                                       Decided and Filed: December 22, 2005
                         Before: MOORE, ROGERS, and McKEAGUE, Circuit Judges.
                                                   _________________
                                                         COUNSEL
ARGUED: David L. Petitjean, CHAPPANO WOOD, Columbus, Ohio, for Appellees. ON BRIEF:
Thomas P. Whelley II, Rachael L. Rodman, CHERNESKY, HEYMAN & KRESS, Dayton, Ohio, for
Appellant. David L. Petitjean, CHAPPANO WOOD, Columbus, Ohio, for Appellees.
                                                   _________________
                                                       OPINION
                                                   _________________
        ROGERS, Circuit Judge. Plaintiff Mountain Top Beverage Group appeals the district court’s grant
of summary judgment in favor of Wildlife Brewing and James Sorenson on Mountain Top’s trademark
infringement claims under the Lanham Act, 15 U.S.C. §§ 1114, 1125(a), and related state law claims, and
the district court’s cancellation of Mountain Top’s “Wildcat” trademarks. After reviewing the record, the
parties’ briefs, and the applicable law, this court affirms the district court’s decision for the reasons stated
in Judge Dlott’s order below. See Mountain     Top Beverage Group, Inc. v. Wildlife Brewing N.B., Inc. et al.,
338 F. Supp. 2d 827 (S.D. Ohio 2003).1 The district court properly granted summary judgment in favor of
Wildlife and Sorenson and cancelled Mountain Top’s trademark. The judgment of the district court is
therefore AFFIRMED.



    1
      We do not reach the issues resolved in part III.C of the district court’s order, Mountain Top, 338 F. Supp. 2d at 836-37, as
there was no cross-appeal raising those issues.


                                                                1